Exhibit 10.5

[THE FIRST AMERICAN CORPORATION LETTERHEAD]

May 31, 2010

Parker S. Kennedy

1 First American Way

Santa Ana, California 92707

Dear Mr. Kennedy:

In connection with the spin-off of the financial services businesses (the
“Spin-Off”) of The First American Corporation (the “Company”), and the related
renaming of the Company to CoreLogic, Inc. (“CoreLogic”), the Company desires to
memorialize certain understandings related to your dual employment as Executive
Chairman of First American Financial Corporation (“FinCo”) and CoreLogic
following the Spin-Off. Any obligations discussed in this letter are expressly
acknowledged and agreed to be contingent on the consummation of the Spin-Off.

1. You and your eligible dependents will be covered under the FinCo Group Life,
Medical, Dental, Disability Benefits Plan and FinCo Flexible Reimbursement Plan
(“FSA Plan”). You and your eligible dependents will also be covered under any
other disability plans, group insurance plans and the various fringe benefit
plans that FinCo sponsors. CoreLogic will reimburse FinCo for 50 percent of the
cost thereof, as set forth in the Separation and Distribution Agreement entered
into in connection with the Spin-Off. You and your family may continue to
participate in FinCo’s health and welfare plans, fringe benefit plans, and FSA
plan under this arrangement until FinCo and the Company cease to employ you as a
dual employee (or on the date you cease to participate in these Plans).

2. Half of your outstanding stock options and restricted stock units will be
converted into FinCo options and restricted stock units at the same time and in
the same manner that other FinCo employees’ awards are converted. The other half
will be converted into CoreLogic options and restricted stock units at the same
time and in the same manner that other CoreLogic employees’ awards are
converted.

3. You will be entitled to participate in both CoreLogic’s and FinCo’s
respective Employee Stock Purchase Plans and 401(k) plans to the extent the laws
governing these Plans allow. For example, with respect to the 401(k) plans, the
annual limit of the Internal Revenue Code on annual deferrals ($16,500 in 2010)
is an aggregate per person limit for all plans, so the Plans will need to
coordinate with one another in that regard to prevent you from accidentally
exceeding this limit.

4. You may participate in both the FinCo Deferred Compensation Plan and the
CoreLogic, Inc. Deferred Compensation Plan following the Spin-Off, each
according to its terms, for as long as you remain employed by the respective
company. Your benefits will be paid out by each respective company under the
applicable Plan.

 

© Copyright 2010



--------------------------------------------------------------------------------

5. On the spin-off distribution date, the Company will transfer 50 percent of
your accrued benefit in The First American Corporation Executive Supplemental
Benefit Plan to the CoreLogic, Inc. Executive Supplemental Benefit Plan. The
remaining 50 percent will remain in the original Plan, which plan will be
transferred to FinCo and renamed the First American Financial Corporation
Executive Supplemental Benefit Plan.

The Company will calculate your benefits under the respective Plans by
allocating 50 percent of your includable compensation and 100 percent of your
service and plan participation, in either case for all applicable periods before
the Spin-Off to each Plan. It is the intent that after the Company completes
these actions, you will have the same cumulative accrued benefits under both
Plans immediately after the Spin-Off as you had immediately prior thereto.

While you remain employed by both companies, the companies will credit your
respective includable compensation, service and plan participation for all
applicable periods after the Spin-Off, for services you render to CoreLogic or
FinCo, as the case may be, to calculate your respective benefits under each
Plan, as appropriate (without any duplication of benefits). Your benefits will
be paid out by each respective company under the applicable Plan.

For the avoidance of doubt, nothing contained herein is intended to limit your
ability to receive the “grandfathered” benefit had you retired on October 31,
2007 (the date on which the Plan was amended) if that benefit is larger than the
benefit that would otherwise apply hereunder.

6. FinCo will assume sponsorship of the frozen First American Financial
Corporation Pension Plan. Your benefit under that Plan will be paid exclusively
by the Trust Fund funding the Plan. The Company will no longer sponsor a pension
plan after the Spin-Off distribution date.

7. You will be eligible to participate in both the First American Financial
Corporation Pension Restoration Plan and the CoreLogic, Inc. Pension Restoration
Plan after the Spin-Off. To calculate your benefit under the respective Plans,
the Company will allocate to the FinCo Restoration Plan and the CoreLogic
Restoration Plan, respectively: (i) 50 percent of your accrued benefit on the
Spin-Off distribution date, (ii) 50 percent of your includable compensation for
periods before the Spin-Off, and (iii) 100 percent of your service and plan
participation for all applicable periods before the Spin-Off. After the Company
completes these actions, you will have the same cumulative accrued benefits
under both Plans immediately after the Spin-Off that you had immediately prior
thereto. Because the Restoration Plan (like the underlying Pension Plan) is
frozen, you will not accrue any new benefits under the respective Restoration
Plans after the Spin-Off. Your benefits will be paid out by each respective
company under the applicable Plan.

8. On the Spin-Off distribution date, CoreLogic and FinCo will enter into an
amended and restated change in control agreement with you to provide benefits in
the event of a change in control of either CoreLogic or FinCo following the
Spin-Off. In the event of a change in control and a related termination of
employment from either company, you will receive from the company experiencing
the change in control severance benefits equal to 50 percent of the benefits
your change in control agreement provides prior to the Spin-Off, but your
benefit will be based on your combined compensation with both FinCo and
CoreLogic for purposes of

 

© Copyright 2010

2



--------------------------------------------------------------------------------

calculating your change in control benefit. Therefore, if both companies were to
experience a change in control, then your combined benefit under both agreements
would equal the benefit you would receive under your current change in control
agreement, with no duplication of benefits. If you cease to be employed by one
company and a change in control subsequently occurs with respect to the other
company you will receive severance benefits equal to 100% of the benefits your
change in control agreement provides as of such date and your benefit, to the
extent it is based on post-separation compensation, will include 100% of the
compensation paid to you by the entity experiencing the change in control and,
to the extent it is based on pre-separation compensation, will include only 50%
of the compensation you received from the Company prior to the spin-off.

9. Your employment with or services as a director of CoreLogic will not be
considered a violation of any provision of any FinCo plan or any agreement you
have with FinCo, nor will it preclude you from receiving any benefit to which
you would otherwise be entitled under any FinCo plan or award agreement.
Similarly, your employment with or services as a director of FinCo will not be
considered a violation of any provision of any CoreLogic plan or agreement you
have with CoreLogic, nor will it preclude you from receiving any benefit to
which you would otherwise be entitled under any CoreLogic plan or award
agreement. For the avoidance of doubt, your employment with or service as a
director of FinCo or CoreLogic shall not under any circumstances be deemed
competitive with or in any manner detrimental to CoreLogic or FinCo,
respectively.

 

© Copyright 2010

3



--------------------------------------------------------------------------------

This letter is not an employment agreement. All of the benefits described in
this letter are subject to the terms of the relevant plans and the terms of any
grant to acquire securities of the Company, CoreLogic or FinCo. We trust that
this benefit summary will prove helpful.

 

    Sincerely yours,

FIRST AMERICAN FINANCIAL CORPORATION

    THE FIRST AMERICAN CORPORATION

By:

 

/s/ Kenneth D. DeGiorgio

    By:  

/s/ Anand Nallathambi

Its:

  Executive Vice President     Its:   Executive Vice President

By signing this letter, I am acknowledging and agreeing to the above:

 

Signature:

 

/s/ Parker S. Kennedy

    Date:  

 

May 31, 2010

  Parker S. Kennedy      

 

© Copyright 2010

4